Dear President,
Your Excellencies,
Ladies and gentlemen,
It is an honor for me to address you on behalf of Bosnia Herzegovina at this year’s United Nations General Assembly. Although, due to extraordinary circumstances caused by the health crisis, we did not have the opportunity to gather at the UN headquarters, it is extremely important to exchange experiences and opinions in this manner, and to maintain the continuity of the United Nations General Assembly sessions.
In human life in general, and with that, in all aspects of social life, there aren’t many things as important as dialogue. Therefore, it is of utmost importance that, this year as well, despite of the health crisis, this largest dialogue platform mankind has is still happening.
First of all, I would like to congratulate Mr. Tijjani Muhammad-Bande on a highly successful presiding over the 74th session of the United Nations General Assembly. I would like to put a particular emphasis on that, having in mind the effort Mr. Bande has put forth, along with the United Nations Secretary-General, Mr. Antonio Guterres, in order to enable the General Assembly to be held this year.
I would also like to congratulate Mr. Volkan Bozkir on being elected, with the message that he can always count on full support of Bosnia and Herzegovina in securing productive work of the General Assembly in the following year.
Dear President,
The coronavirus pandemic has most certainly marked this year in the world, and has brought us before challenges we could not even imagine before that. By taking, now already, hundreds and hundreds of thousands of lives, the pandemic has sown misfortune throughout the world; aggrieving numerous families, whose pain we truly sympathize with.
At the same time, this very dangerous plague has, in an instant, blocked all physical contacts and traffic between continents, regions, states, and, eventually, the everyday meetings between people. The only way to efficiently fight against it was to physically distance ourselves from each other. Having in mind the human habits and people’s needs to socialize, it was very demanding, and, in the end, even traumatic, and it has caused enormous damage, primarily to economy, and then to the overall quality of life. Still, one should not forget that due to lack of the vaccine and proper therapy, this was the only way to fight for human lives, the preservation of which was more important than economic growth or anything else.
Even though, within the first wave of the pandemic, we all had to physically distance ourselves from each other, a strong solidarity emerged which brought us closer together, both internationally, and within specific societies. We had the opportunity to witness numerous communities, in time when they themselves were fighting with this deadly pandemic, they had still provided assistance to others, those most vulnerable; they did not allow themselves to turn only inward and lock themselves down.
On behalf of Bosnia and Herzegovina I would like to thank all the friends who have come to our aid; who did not let us be alone during our most difficult moments.
Although we do not have great resources at our disposal, we have also tried to respond to all appeals for aid.
Just like any other great misfortune, this one has also reminded us how much we are directed one to another, and how important it is to have friends.
We particularly appreciate the fact that Bosnia and Herzegovina, although not an EU member state, has been included in the EU public procurement system. I would like to use this opportunity to point out that the vaccine against the coronavirus must be available to the entire mankind.
Dear President,
There is an indisputable fact that during the past few years, a very strong crisis of multilateralism has been present at the scene. International organizations in general, including the very United Nations, have become an object of strong challenging and even dispute.
Allow me to share with you an observation how multilateral organizations, even at the time of the pandemic, have shown their extraordinary significance in today’s globalized world, which is based on interdependence and a necessity for constant cooperation. The pandemic has shown that the largest problems of today can no longer be solved by one, three, or five states individually. These difficulties can only be solved through transnational, multilateral response, based on dialogue and cooperation of as many states as possible.
We were particularly able to witness this on the European continent, where a historic agreement for a package of economic recovery of the European Union worth over two trillion Euros, has indicated how the European unity is extremely strong and can serve as an example to all other parts of the world.
The strength of the European Union has also been demonstrated in the fact that it did not direct its enormous financial resources to only serve its own needs, rather it has also supported other countries, including Bosnia and Herzegovina, a country that is on its road towards the membership in the European Union.
Bosnia and Herzegovina would also like to use this opportunity to express its gratitude towards the European Union for the strong support received for its economy and the health care system, which has had an extraordinary stabilization potential.
The EU assistance package for Bosnia and Herzegovina, worth 300 million Euros in total, for purposes of resolution of the economic consequences of the pandemic, has most certainly additionally strengthened our commitment to the European integration, and, at the same time, it has secured, for the very European Union, the stability in its nearest neighborhood.
Dear President,
The end of this year will mark the 25 years since the signing of the Dayton Peace Accord, which has stopped the war in Bosnia and Herzegovina. At the moment when it was signed, this Accord seemed very frail and untenable, yet it has proven to be a very strong and resilient stabilization framework that has managed to resist numerous challenges.
The main problem of the Dayton Peace Accord is in the fact that some of its parts had not been implemented at all, while some have only been implemented partially. Annex IV, or the Constitution of Bosnia and Herzegovina, presupposed the full implementation of the entire Accord. This deficiency will have to be remedied. Dayton Peace Accord must be fully implemented; all decisions of the international courts must be respected and equal rights for all citizens must be secured in accordance with the European Convention on Human Rights. This particularly pertains to expelled persons that have returned to the places they resided in before the war.
For the past twenty-five years Bosnia and Herzegovina has been living in peace, which is of irreplaceable significance having in mind our experience of the 1990s, as well as the experience of the numerous crisis areas which have emerged throughout the world.
When we are talking about the shortcomings the Dayton Peace Accord, we should never forget that this is a peace accord, whose primary goal was not to secure the implementation of sophisticated constitutional standards, and it is quite natural that it requires an update which is only possible through a wide political consensus.
It is of high significance that all relevant political subjects in our country are deeply aware of the facts that the foundations of the Dayton Peace Accord can only be changed through a wide consensus and agreement of all.
Of course, this situation means that there can be no quick and simple changes, and, therefore, there can be no quick and simple progress that many expect and demand. At the same time, this situation guarantees to all in Bosnia Herzegovina, that they have a significant level of security and protection.
There is a general consensus in Bosnia Herzegovina about the irreplaceable significance of preserving peace, and thus, the Peace Accord on which it is based upon. This gives hope that in the future, the society of Bosnia and Herzegovina will be increasingly more preoccupied with issues of development, as it enters in a new phase of its historic road.
Dear President,
Bosnia and Herzegovina shares the concern of the UN General Assembly due to unresolved conflicts in the current crisis areas.
We offer full support to the UN Secretary-General Antonio Guterres’s call for global ceasefire, after the escalation of the coronavirus pandemic.
Even though, recently, there has been a decrease of violence in Syria, we are quite aware of the fact that the conflict continues in sporadic forms, and are particularly concerned with an extremely difficult humanitarian situation of the internally displaced persons in Syria.
We are concerned because no progress was achieved in ending the conflict in Libya, Yemen and Ukraine, and, therefore, we are calling for a more intense involvement of bodies of international community in order to achieve a permanent end of conflicts.
Bosnia and Herzegovina believes how securing permanent peace and stability in relations between Israel and Palestine can only be achieved through diplomatic efforts, within the framework of international law, and, therefore, we offer our full support to such efforts.
Bosnia and Herzegovina supports the dialogue between Pristina and Belgrade led under the auspices of the European Union and the United States of America.
Dear President,
Bosnia and Herzegovina is a serious, reliable and a resolute partner in strengthening the European security area; we actively contribute to regional efforts with the goal of strengthening stability and security of the Western Balkans.
Our country is constantly strengthening its capacities to combat terrorism, all forms of violent extremism, international crime, manufacturing and trafficking narcotics. Bosnia and Herzegovina participates in regional and international initiatives that contribute to international security, and in the past period, we made a complete turn from a country that had required international assistance in the sense of military missions, and became a country whose soldiers and police officers partake in peace missions throughout out the world.
We have good cooperation with neighboring countries on numerous issues, and we have placed the issue of relationships with our neighbors at the very top our foreign policy priorities. Our goal is to resolve open issues with our neighbors through dialogue, based on the principles of mutual respect and reciprocity and with full respect of international law.
In that respect I wish to convey the concerns of the citizens of Bosnia Herzegovina, due to the fact that some important issues, such as the issue of Agreements on State Border, have not been resolved with all of the neighboring countries. Bosnia and Herzegovina has signed the Agreement on State Border with Montenegro, yet, until today, no such agreement has been signed with Serbia or Croatia. Bosnia and Herzegovina believes that these agreements need to be concluded as soon as possible, with full respect of internationally recognized borders of Bosnia and Herzegovina and with full support and consistent implementation of the international law.
Since the last quarter of 2017, Bosnia Herzegovina has been facing an enormous problem of illegal migrations, which has significantly worsened during this year. Due to the closing of the remaining migration routes, the majority of migrants who come from the Far and Middle East are heading towards the countries of the European Union through the territory of Bosnia Herzegovina, and they pose an enormous security and humanitarian problem, and our county does not have enough resources to solve it.
Our plan is to additionally strengthen the competent institutions, dealing with this issue, to protect the border, and increase assistance to local communities that suffer the greatest burden of the crisis. In order to fully resolve this issue, we need a much greater support of the European Union, as well as cooperation with the countries the migrants originate from.
The migrants have no intention of staying in Bosnia and Herzegovina. Their goal is to go towards the Western Europe. They enter the Western Balkan region, and Bosnia and Herzegovina, from the European Union, and then, at the western border of Bosnia Herzegovina, a barrier is placed before them and they unnecessarily linger in Bosnia Herzegovina, which represents an enormous problem for us.
On the one hand, Bosnia and Herzegovina is not the final destination for migrants, and it is facing this problem solely due to its geographic proximity to the European Union as the entry point for migrants. On the other hand, Bosnia and Herzegovina understands its position within the international community and the European security area very responsibly, but we also need a stronger support from the very European Union, as well as the entire international community.
Furthermore, we are trying to sign the appropriate readmission agreements with the countries the migrants originate from. With some of the countries we have managed to achieve an agreement, and we use this opportunity to call upon other countries, whose citizens are now in Bosnia and Herzegovina, to join us in this process.
A serious social problem in Bosnia Herzegovina is the emigration of the young and educated people. As they struggle with their own democratic deficit, the developed countries of the European Union are attracting young and educated people from Bosnia and Herzegovina by offering them significantly more favorable jobs and the overall existential opportunities in their well-regulated systems.
The only way for us to efficiently fight this trend, is to build a society which will be based on the principles of equal opportunities, political stability and legal security, where it is possible for young people to plan their future.
We are slowly, but persistently, approaching this goal thanks to a particularly credible perspective of the EU membership. In that regard, we have started to implement the obligations from the Opinion of the European Commission regarding the application of Bosnia and Herzegovina for EU membership, and we are expecting the competent institutions to fulfill the entire set of obligations as soon as possible in the upcoming period.
Furthermore, it is equally important to continue fulfilling the obligations Bosnia Herzegovina has with regard to relations with NATO, by unreservedly endorsing all laws and decisions adopted by the institutions of Bosnia and Herzegovina on this issue.
Despite of the difficulties in functioning, Bosnia Herzegovina is slowly making progress, and our ultimate commitment remains to be the building of a safe, stable and prosperous state, which will, as an equal member of the international community, contribute to safety and prosperity of the global community.
Thank you.